Citation Nr: 0720753	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-20 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD). 

2.  What evaluation is warranted for atherosclerotic heart 
disease with inferior wall myocardial infarction, old 
atypical angina pectoris, normal left ventricular function 
(heart disorder), from January 21, 2003?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1979 to July 
1994.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.

Entitlement to service connection for PTSD was denied in a 
November 1996 rating decision.  As the veteran did not appeal 
that decision, it is final.  38 U.S.C.A. § 7105 (West 2002).  
Thus, regardless of any RO action, the current claim to 
reopen may be considered on the merits only if new and 
material evidence has been submitted since the November 1996 
rating decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating 
assigned the heart disorder was placed in appellate status by 
a notice of disagreement expressing dissatisfaction with 
an original rating, the Fenderson doctrine applies.

The record raises the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  This issue, however, 
is not currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.

FINDINGS OF FACT

1.  The evidence added to the record since the November 1996 
rating decision is not duplicative or cumulative of evidence 
previously of record, and it raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for PTSD.

2.  The veteran served in combat during Operation Desert 
Storm.

3.  The veteran has been diagnosed with PTSD based upon his 
combat service.


CONCLUSION OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

2.  PTSD was incurred during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5103,5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has PTSD as a result of one or 
more stressors he encountered during the Persian Gulf War.  
As noted above, this claim has been the subject of a prior RO 
decision.  In November 1996, the claim was denied because the 
evidence of record at the time failed to show any diagnosis 
of PTSD or evidence of stressful inservice events.

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.  
Evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence is 
evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of the matter 
on any basis, in this case since the RO's November 1996 
decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims file since the 1996 
denial.  In this regard, this evidence includes, for the 
first time, diagnoses of PTSD.  June and September 2006 VA 
psychiatric progress notes signed by a physician each include 
a diagnosis of PTSD.  This evidence, added to the record 
since the November 1996 RO decision, is new.  Since the 
previous denial was substantially premised on a finding that 
the veteran did not have a diagnosis of PTSD, the new 
evidence showing that he has been diagnosed with PTSD tends 
to relate to an unestablished fact necessary to substantiate 
the claim.  Hence, the additional evidence received is new 
and material.  Therefore, the claim of entitlement to service 
connection for PTSD is reopened.

Turning to the merits of the claim the Board notes that the 
veteran, in pertinent part, served as a medical specialist 
during Operation Desert Storm.  During his service in that 
Operation he was awarded the combat medical badge.  Hence, 
the undersigned finds that the veteran served in combat.

In September 2006, the veteran was seen for a VA examination 
at which time he detailed his service in the Persian Gulf.  
Based on that service the examiner found that the veteran met 
the diagnostic criteria for PTSD.  Those reported facts are 
consistent with the service of a combat medic.

Accordingly, the Board finds that the veteran is entitled to 
service connection for PTSD.  38 U.S.C.A. § 1110.

Regarding the application of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), as this decision is favorable to the veteran a 
discussion of the VCAA is not required.


ORDER

The claim of entitlement to service connection for PTSD is 
reopened, and entitlement to service connection for PTSD is 
established.


REMAND

As to the veteran's heart disorder, the RO granted service 
connection in August 2003, assigning a 10 percent disability 
rating under 38 C.F.R. § 4.104, Diagnostic Code 7005 (2006), 
effective January 21, 2003.  The last VA heart examination 
was in June 2003, however, that examination report failed to 
discuss the veteran's heart size.  In contrast, a February 
2003 record from Julia Vazquez Martirena, M.D., reports that 
there was echocardiographic evidence of cardiac enlargement 
(thereby suggesting cardiac hypertrophy or dilatation), but 
the referenced echocardiogram report is not of record.  In 
light of the foregoing, and the absence of medical any 
medical evidence since December 2004 further development is 
in order.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
(2006).  The letter must explain what, if 
any, information (medical or lay 
evidence), not previously provided to the 
Secretary, is necessary to substantiate 
the claim of entitlement to an increased 
rating for his heart disease.  The letter 
should also specifically inform the 
veteran which portion of the evidence is 
to be provided by the claimant, which 
part, if any, the RO will attempt to 
obtain on his behalf, and request that the 
appellant provide any pertinent evidence 
in his possession which has not previously 
been submitted.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should try to procure any 
pertinent medical evidence not yet of 
record from Dr. Julia Vazquez Martirena, 
to include the echocardiogram report 
referenced in her February 2003 treatment 
record.  Further, the RO should contact 
the veteran and request that he identify 
the names, addresses, and approximate 
dates of treatment for all health care 
providers, VA or private, who may possess 
additional pertinent records dating since 
2004 concerning his claim of entitlement 
to a higher rating for his heart disorder.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified by the 
appellant.  If the RO is unsuccessful in 
obtaining any identified medical records 
it should inform him and his 
representative and ask them to provide a 
copy of the outstanding medical records.  
If any identified Federal records are not 
secured, the RO must prepare a written 
memorandum explaining what efforts have 
been undertaken to secure the records in 
question, and why further efforts would be 
futile.

3.  The RO should make arrangements with a 
VA medical facility for the veteran to be 
afforded a VA cardiovascular examination 
to determine the nature and extent of his 
heart disorder since January 21, 2003.  
Send the claim folders to the examiner for 
review in conjunction with the 
examination.  All indicated tests and 
studies deemed appropriate by the 
examiner, as well as those required in the 
latest AMIE worksheet for rating 
atherosclerotic heart disease, must be 
accomplished and all clinical findings 
should be reported in detail.  The 
examiner should specifically state whether 
since January 21, 2003, there is any 
evidence of cardiac hypertrophy or 
dilatation, and the veteran's exercise 
tolerance expressed in METs must be 
provided.  The rationale for all opinions 
expressed should be provided.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

5.  If, while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance, such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA, as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA.  38 U.S.C.A. §§ 5100, 
5103 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2006).

6.  Thereafter, the RO must readjudicate 
the veteran's claim.  The RO is advised 
that it is to make any determination based 
on the laws and regulations in effect at 
the time of its decision, to include any 
further changes in VA's statutory duty to 
assist the veteran and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
received, and any evidence not received, 
and all applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  If the veteran fails 
to show for any scheduled VA examination, 
the SSOC must cite to 38 C.F.R. § 3.655 
(2006).  A reasonable period of time 
should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


